DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Claim 1, line 11, “displaceably relative...” should read “displaceable relative…”
Claim 17, line 5, should read “an unfolding movement”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “lifting suture element for displacing…” and “holding suture element for fixing…” in claim 20. For examination purposes, “lifting suture element” and “holding suture element” have been interpreted as a “lifting suture” and a “holding suture”, respectively, as well as any structural equivalents thereof. The Office recommends that Applicant removes the word “element” from these limitations to overcome the 112(f) interpretation.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 20, it is unclear if the “lifting suture element” and “the holding suture element” are further limiting the suture element of claim 15 (i.e., there is one suture element with two parts) or if the lifting and holding suture elements are additional structure (i.e., there are 3 suture elements). For examination purposes, the limitation of claim 20 has been interpreted based on the specification (page 10, lines 15-17) as “the anchor setting anchor according to claim 15, wherein the suture element comprises a lifting a lifting suture element for displacing the anchor portions out of the retracted position into the deployed position and/or the end position, as well as a holding suture element for fixing the anchor with respect to the tissue to be repaired”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 20060030868) in view of Goldfarb (WO 2004103162).
Regarding claim 1, Bennett discloses an anchor for the surgical repair of tissue (see Fig. 7a-7b), said anchor being for placement on the tissue to be repaired and being movable along a hollow needle (L, see Fig. 1-4 and [0045]) and connectable to a suture element (54), and said anchor having at least two anchor portions (56) displaceable relative to each other, and said at least two anchor portions being connected to each other by an axle arrangement (60), via which the anchor portions are pivotable relative to each other between a retracted position and a deployed position (see retracted position in Fig. 7a and the deployed configuration in Fig. 7b), wherein the axle arrangement has an axle element (63) provided on the first anchor portion and a guide recess provided on the second anchor portion by which the first anchor portion is held rotatably displaceable relative to the second anchor portion (the first and second anchor portions 56 are held rotatably displaceable relative to each other by the pin 63 and although not shown, it is understood that each anchor portion has an opening for receiving the pin, see Fig. 7a-7c and [0049]), and wherein the anchor portions are displaceable from the retracted position to the deployed position by a rotational movement (the anchor portions are displaceable between the retracted and deployed positions by rotational movement of the pin 63, see Fig. 7a-7c) and are displaceable from said deployed position to a rotationally blocked end position by a linear movement (the anchors are moved to a rotationally blocked position when locking pin 64 is linearly inserted in pin bores 65,66, see [0051] and Fig. 7c; alternatively, the anchors are moved to a rotationally blocked position when the cannula 50 is moved proximally in a linear direction such that the deployed anchors engage tissue). Bennett fails to teach that the first anchor portion is linearly displaceable relative to the second anchor portion. 
Goldfarb, in the same field of art, discloses an anchor (14, see Fig. 27) having two anchor portions (18) which are rotatably and linearly displaceable relative to each other by an axle arrangement having an axle element (156) and a guide recess (158) joined in a pin and slot configuration. The substitution of one known element (axle arrangement configuration of Goldfarb) for another (axle arrangement configuration of Bennett) would have been obvious to one of ordinary skill before the effective filing date of the claimed invention since the substitution of the axle arrangement configuration in Goldfarb would have yielded predictable results, namely, the anchor portions being rotatable relative to each other. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 2, the combination of Bennett and Goldfarb teaches the anchor according to claim 1. The combination of Bennett and Goldfarb discloses the claimed invention except for the axle element being designed integrally with the first anchor portion. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the axle element integral with the first anchor portion, since it has been held that the use of a one-piece construction instead of the structure disclosed in the prior art would be merely a matter of obvious engineering choice. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). MPEP 2144.04 (V-B).
Regarding claim 3, the combination of Bennett and Goldfarb teaches the anchor according to claim 1. Bennett further discloses wherein the axle element is formed by a pin (63, see Fig. 7a) which can be connected with the first anchor portion (both anchor portions are mounted on the pin 63, see [0049]).
Regarding claim 6, the combination of Bennett and Goldfarb teaches the anchor according to claim 1, wherein the axle element and the guide recess are provided at one end of the respective anchor portion (the anchor of Bennett as modified by Goldfarb would meet this limitation since the axle element 63 and guide recess of Bennett are provided at one end of the anchor portions 56, see Fig. 7c of Bennett).
Regarding claim 7, the combination of Bennett and Goldfarb teaches the anchor according to claim 1, wherein the guide recess has an elongated hole along which the axle element can be moved into the end position (the axle arrangement of Bennett as modified by Goldfarb would meet this limitation since in Goldfarb the guide recess 158 is an elongated hole along which the axle element 156 can be moved, see Fig. 27-28).
Regarding claim 8, the combination of Bennett and Goldfarb teaches the anchor according to claim 7, wherein the axle element can be latched in the retracted position at the elongated hole (the axle arrangement of Bennett as modified by Goldfarb would meet this limitation since in Goldfarb the axle element 156 can be fixed in the retracted position at the elongated hole when it abuts against one end of the recess 158, see Fig. 28).
Regarding claim 9, the combination of Bennett and Goldfarb teaches the anchor according to claim 7, wherein the axle element can be latched in the end position at the elongated hole (the axle arrangement of Bennett as modified by Goldfarb would meet this limitation since in Goldfarb the axle element 156 can be fixed in the retracted position at the elongated hole when it abuts against one end of the recess 158, see Fig. 27).
Regarding claim 15, the combination of Bennett and Goldfarb teaches the anchor according to claim 1. Bennett further teaches an anchor setting arrangement comprising: the anchor (see Fig. 7a-7c), accommodated in a needle (L, see Fig. 1); and a suture element (54), wherein a tensile force can be applied to the at least two anchor portions by means of the suture element (a tensile force can be applied to the anchor portions 56 when the sutures 54 are pulled proximally).
Regarding claim 16, the combination of Bennett and Goldfarb teaches the anchor setting arrangement according to claim 15. Bennett further discloses an alternative embodiment (see Fig. 8) wherein the tensile force can be generated by a displaceable tension sleeve (a tensile force is generated by the displaceable tension sleeve 44 and applied to the two anchor portions 32 by the suture elements 42, see [0052] - [0053]).
Regarding claim 17, the combination of Bennett and Goldfarb teaches the anchor setting arrangement according to claim 15. Bennett further discloses wherein, in addition to the tensile force which can be applied by means of the suture element to both anchor portions, a pressing force directed in the opposite direction offset to the tensile force can be applied to said anchor portions in order to generate an unfolding moment (although not applied simultaneously with the tensile force, a pressing force can by the plunger 55 to generate an unfolding movement, see [0049] and Fig. 7a-7c).
Regarding claim 18, the combination of Bennett and Goldfarb teaches the anchor setting arrangement according to claim 17. Bennett further discloses wherein the pressing force can be generated by a displaceable ejector (55, see Fig. 7a-7c) in the needle (the plunger 55 is in the needle L since the device is in the needle, see Fig. 4).
Regarding claim 19, the combination of Bennett and Goldfarb teaches the anchor setting arrangement according to claim 15. Bennett further discloses wherein the suture element engages on the two anchor portions with tensile forces directed obliquely towards one another (when the suture elements are retracted proximally, the tensile forces generated would not be parallel or at a right angle relative to each other, see Fig. 7a-7c).
Regarding claim 20, the combination of Bennett and Goldfarb teaches the anchor setting arrangement according to claim 15. Bennett further discloses wherein a lifting suture element for displacing the anchor portions out of the retracted position into the deployed position and/or the end position, as well as a holding suture element for fixing the anchor with respect to the tissue to be repaired are provided (two suture elements 54 are provided, each for lifting and holding and capable of deploying the anchor portions 56 and fixing the anchor with respect to the tissue to be repaired, see Fig. 7a-7c,).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Goldfarb, as applied to claim 1 above, and further in view of Cohen et al. (US 20110092988).
Regarding claim 5, the combination of Bennett and Goldfarb teaches the anchor according to claim 1. Bennet and Goldfarb fail to teach wherein the guide recess is formed by two parallel disposed, spaced longitudinal openings between which the axle element can be inserted and by means of rotating about 90° can be brought at both ends into guidedly displaceable engagement.
Cohen, in the same field of art, teaches an anchor having two anchor portions (104, 106, see Fig. 35-38) and a guide recess formed by two parallel disposed, spaced longitudinal openings (each anchor portion has guide recess formed by two parallel and longitudinally spaced openings 182) between which the axle element (108, see Fig. 9) can be inserted and by means of rotating about 90° can be brought at both ends into guidedly displaceable engagement (the axle element 108 can be inserted and rotated 90° about its axis to be in guidedly displaceable engagement with the anchor portions where it is free to rotate). The arrangement of the anchor portions in this way allows the anchor portions “to be as large as possible once opened, but as small as possible once closed” (see [0128]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the anchor portions of Bennett and Goldfarb as taught by Cohen since doing so would increase compactness of the anchor for delivery while also maximizing the surface area for tissue engagement.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Goldfarb, as applied to claim 1 above, and further in view of Stafford (US 20050149066).
Regarding claim 11, the combination of Bennett and Goldfarb teaches the anchor according to claim 1. Bennett and Goldfarb fail to teach wherein the first anchor portion has at least one first abutment surface, which in the end position can be laid on a second abutment surface of the second anchor portion.
Stafford, in the same field of art, teaches anchor (see Fig. 2) having two anchor portions (524), each having an abutment surface (528) which can be laid on each other when the anchor portions are in the deployed position (see Fig. 3 and [0033]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the anchor portions of Bennett and Goldfarb as taught by Stafford since doing so would prevent the anchor portions from bending any further than a straight-line orientation (see Stafford [0033]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Goldfarb, as applied to claim 1 above, and further in view of Prior et al. (US 20150039025).
Regarding claim 12, the combination of Bennett and Goldfarb teaches the anchor according to claim 1. Bennett further discloses the suture element (54) is fixed to the anchor portions (56) at a mounting point (58) (see [0049] and Fig. 7a-7c). Bennett is silent about the mounting point being a receiving opening.
Prior, in the same field of art, teaches an anchor 100 (see Fig. 2B) having two anchor portions (130, 140) with receiving openings (136,146) at which the suture element (150) can respectively be redirected or fixed (see [0093]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the anchor portions of Bennett and Goldfarb to have receiving openings as taught by Prior since doing so would provide a way to releasably retain the suture (see Prior [0093]).
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable Bennett in view of Goldfarb, as applied to claim 1 above, and further in view of Raschdorf et al. (US 20090163934).
Regarding claim 13, the combination of Bennett and Goldfarb teaches the anchor according to claim 1. Bennett further discloses wherein the anchor portions in the retracted position have a composite cross-section which extends completely within a virtual enveloping circle (the anchor portions 56 have a composite cross-section which is capable of extending completely within an appropriately sized enveloping circle, see Fig. 7a). Bennett and Goldfarb fail to teach the virtual enveloping circle has diameter of less than 2mm. However, it is understood that if the cross-section of the anchor portions is less than 2 mm then the anchor portions would be capable of extending completely within a virtual enveloping circle having a diameter less than 2 mm.
 Raschdorf, in the same field of art, teaches a similar anchor for surgical repair (see Fig. 27-31) and that the size of the anchor components may be varied based on “the application...location of the target site, and the approach selected” (see [0224]). As such the size of the anchor components, which is understood to include measurements like length, width and diameters, is disclosed as a result effective variable in that changing the size of the anchor components would make it more suitable for use certain treatment applications or sites. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor portions of Bennett and Goldfarb to have a cross section of less than 2mm as a matter of routine optimization since it has been held that  “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 14, the combination of Bennett and Goldfarb teaches the anchor according to claim 1. Bennett and Goldfarb fail to teach wherein the anchor portions in the end position have a total length of less than 10 mm.
Raschdorf, in the same field of art, teaches a similar anchor for surgical repair (see Fig. 27-31) and that the size of the anchor components may be varied based on “the application...location of the target site, and the approach selected” (see [0224]). As such the size of the anchor components, which is understood to include measurements like length, width and diameter, is disclosed as a result effective variable in that changing the size of the anchor components would make it more suitable for use certain treatment applications or sites. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the anchor portions of Bennett and Goldfarb to have a to have a total length of less than 10 mm as a matter of routine optimization since it has been held that  “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 1, 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett in view of Davis (US 6131576).
Regarding claims 1, 4 and 10, Bennett discloses an anchor for the surgical repair of tissue (see Fig. 7a-7b), said anchor being for placement on the tissue to be repaired and being movable along a hollow needle (L, see Fig. 1-4 and [0045]) and connectable to a suture element (54), and said anchor having at least two anchor portions (56) displaceable relative to each other, and said at least two anchor portions being connected to each other by an axle arrangement (60), via which the anchor portions are pivotable relative to each other between a retracted position and a deployed position (see retracted position in Fig. 7a and the deployed configuration in Fig. 7b), wherein the axle arrangement has an axle element (63) provided on the first anchor portion and a guide recess provided on the second anchor portion by which the first anchor portion is held rotatably displaceable relative to the second anchor portion (the first and second anchor portions 56 are held rotatably displaceable relative to each other by the pin 63 and although not shown, it is understood that each anchor portion has an opening for receiving the pin, see Fig. 7a-7c and [0049]), and wherein the anchor portions are displaceable from the retracted position to the deployed position by a rotational movement (the anchor portions are displaceable between the retracted and deployed positions by rotational movement of the pin 63, see Fig. 7a-7c) and are displaceable from said deployed position to a rotationally blocked end position by a linear movement (the anchors are moved to a rotationally blocked position when locking pin 64 is linearly inserted in pin bores 65,66, see [0051] and Fig. 7c). 
Bennett fails to teach that the first anchor portion is linearly displaceable relative to the second anchor portion, and wherein the guide recess has an elastically extendable introduction opening for introducing the axle element, and wherein the guide recess has a form-fit structure, which in the end position interacts with a form-fit counter structure of the axle element.
Davis teaches connecting an axle arrangement for connecting two arms (11 and 16, see Fig. 1), wherein the axle arrangement has an axle element (23) and a guide recess (22), the first arm is rotatably and linearly displaceable relative to the second arm (the arms are linearly displaceable when they are being connected and rotatably displaceable after they are connected), wherein the guide recess has an elastically extendable introduction opening for introducing the axle element (the guide recess 22 has an elastically extendable opening for receiving the axle element 23 since they are joined in a snap-fit, see col. 3, line 55 - col. 4, line 9) and wherein the guide recess has a form-fit structure which interacts with a form-fit counter structure of the axle element (the guide recess 22 has a hooked shaped structure which interacts with the pin-shaped axle element 23 in a friction fit, see col. 3, line 55 - col. 4, line 9). 
The substitution of one known element (axle arrangement configuration of Davis) for another (axle arrangement configuration of Bennett) would have been obvious to one of ordinary skill before the effective filing date of the claimed invention since the substitution of the axle arrangement configuration in Davis would have yielded predictable results, namely, the anchor portions being rotatable relative to each other. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771